378 U.S. 128 (1964)
CURTIS, INC., ET AL.
v.
UNITED STATES ET AL.
No. 1033.
Supreme Court of United States.
Decided June 15, 1964.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLORADO.
Duane W. Acklie, Donald E. Leonard and Anthony F. Zarlengo for appellants.
Solicitor General Cox, Assistant Attorney General Orrick, Lionel Kestenbaum, Robert W. Ginnane and Arthur J. Cerra for the United States and the Interstate Commerce Commission.
Thomas F. Kilroy for Denver-Albuquerque Motor Transport, Inc., et al., appellees.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.